DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 07/01/22.  Accordingly, claims 1 and 3-20 are currently pending; and claim 2 is canceled.
REASONS FOR ALLOWANCE
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 1, none of prior art of record teaches or suggests an all-digital phase locked loop, as claimed.  Waheed et al in view of Muhammad teaches the claimed all-digital phase locked loop, except at least failing to teach that in the all-digital phase locked loop, the loop filter is adapted to generate control signals towards the controller based on a modulating signal calculated from the phase trajectory.  It would not have been obvious for one skilled in the art to implement either one or combination of Waheed et al and Muhammad, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 12, none of prior art of record teaches or suggests a method for maintaining phase lock of an all-digital phase locked loop along a predictable phase trajectory, as claimed.  Waheed et al in view of Muhammad teaches the claimed method, except at least failing to teach that in the method, the loop filter generates control signals towards the controller based on a modulating signal calculated from the phase trajectory.  It would not have been obvious for one skilled in the art to implement either one or combination of Waheed et al and Muhammad, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632